Exhibit 99.1 NEWS RELEASE Contact:Jim Albrecht, Chief Financial Officer Email: ir@Globalscape.com Contact: Jim Fanucchi, Darrow Associates, Inc. Phone number:(408) 404-5400 Email: ir@Globalscape.com Globalscape Announces Financial Results for the Second Quarter 2014 Revenue for the Quarter is the Highest in Company History SAN ANTONIO, Texas — August 13, 2014 — GlobalSCAPE, Inc. (NYSE MKT: GSB), a leading developer of secure information exchange solutions, announced today its financial results for the three and six month periods ended June 30, 2014. Revenue for the three months ended June 30, 2014, was $6.7 million, which is the highest quarterly revenue in Globalscape’s history. This result is an increase of 13% when compared with revenue of $5.9 million for the three months ended June 30, 2013. Revenue for the six months ended June 30, 2014, was $12.4 million, which is the highest combined first and second quarter revenue in Globalscape’s history. This result is an increase of 5% when compared with revenue of $11.8 million for the six months ended June 30, 2013. Deferred revenue, which the Company believes can be an indicator of future revenue trends, was $12.1 million at June 30, 2014, compared with $10.9 million at June 30, 2013, or an increase of 11%. For the three months ended June 30, 2014, the Company had net income of $488,000 compared with net income of $381,000 for the three months ended June 30, 2013. Earnings per share was $0.02 for both periods. For the six months ended June 30, 2014, the Company had net income of $1.0 million compared with net income of $898,000 for the six months ended June 30, 2013. Earnings per share was $0.05 for both periods. Adjusted EBITDA Excluding Infrequent Items was $975,000 for the three months ended June 30, 2014, compared with $808,000 for the three months ended June 30, 2013, and was $1.9 million for the six months ended June 30, 2014, compared with $1.8 million for the six months ended June 30, 2013. Adjusted EBITDA Excluding Infrequent Items is not a measure of financial performance under GAAP and has limitations as an analytical tool and when assessing the Company’s operating performance. Adjusted EBITDA Excluding Infrequent Items should not be considered in isolation or as a substitute for net income or other income statement data prepared in accordance with GAAP. Cash and cash equivalents were $11.7 million at June 30, 2014, up from $9.5 million at December 31, 2013. “I am pleased with our accomplishments during 2014. Our record revenue in the second quarter is a testament to the success of our recent and ongoing investment in sales, channel, demand generation and product development initiatives we discussed earlier this year.At the same time, we maintained profitability and consistent earnings per share,” said James Bindseil, Globalscape’s President and Chief Executive Officer.“While this quarter’s numbers are positive, we still have a lot of work ahead of us and recognize our results, while headed in an upward trajectory, will vary on a quarterly basis. However, we are confident in the plans we have in place and in our ability to achieve our long-term operational and financial objectives.” Conference Call August 13, 2014 at 4:30 p.m. ET Globalscape management will hold a conference call Wednesday, August 13, 2014 to discuss financial results for the second quarter of 2014 and other corporate matters at 4:30 p.m. Eastern Time/3:30 p.m. Central Time. Those wanting to join should dial 888-576-4387 or 719-325-2455 and use Conference ID # 2278812. A live webcast of the conference call will also be available in the investor relations page of the company's website at www.Globalscape.com. A webcast replay of the conference call will be available on the Company’s website through September 12, 2014. About Globalscape San Antonio, Texas-based GlobalSCAPE, Inc. (NYSE MKT: GSB) ensures the reliability of mission-critical operations by securing sensitive data and intellectual property. Globalscape’s suite of solutions features EFT , the industry-leading enterprise file transfer solution that delivers military-grade security and a customizable platform for achieving best in class control and visibility of data in motion or at rest, across multiple locations. Founded in 1996, Globalscape is a leading enterprise solution provider of secure information exchange software and services to thousands of customers, including global enterprises, governments and small businesses. For more information, visit Globalscape, or subscribe to our Blog or Twitter updates. Safe Harbor Statement This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The words "would," "exceed," "should," "anticipates," "believe," "steady," "dramatic," and variations of such words and similar expressions identify forward-looking statements, but their absence does not mean that a statement is not a forward-looking statement. These forward-looking statements are based upon the Company’s current expectations and are subject to a number of risks, uncertainties and assumptions. The Company undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Among the important factors that could cause actual results to differ significantly from those expressed or implied by such forward-looking statements are risks that are detailed in the Company’s Annual Report on Form 10-K for the 2013 calendar year, filed with the Securities and Exchange Commission on March 27, 2014. GlobalSCAPE, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income (In thousands, except per share amounts) (Unaudited) Three months ended June 30, Six months ended June 30, Operating Revenues: Software licenses $ Maintenance and support Professional services Other Total Revenues Operating Expenses: Cost of revenues Selling, general and administrative Research and development Depreciation and amortization Total operating expenses Income from operations Other expense, net ) Income before income taxes Income tax expense Net income $ Comprehensive income $ Net income per common share - Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted GlobalSCAPE, Inc. Condensed Consolidated Balance Sheets (in thousands except share amounts) June 30, 2014 December 31, 2013 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $394 and $154 in 2014 and 2013, respectively) Federal income tax receivable Current deferred tax asset Prepaid expenses Total current assets Long term investments Capitalized software development costs, net Deferred tax asset Goodwill Fixed assets, net Other assets 93 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Long term debt, current portion Total current liabilities Deferred revenue, non-current portion Long term debt, non-current portion Other long term liabilities 56 60 Commitments and contingencies Stockholders’ equity: Preferred stock, par value $0.001 per share, 10,000,000 authorized, no shares issued or outstanding - - Common stock, par value $0.001 per share, 40,000,000 authorized, 20,837,727and 19,592,117 shares issued at June 30, 2014 and December 31, 2013, respectively 21 20 Additional paid-in capital Treasury stock, 403,581 shares, at cost, at June 30, 2014 and December 31, 2013 ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ GlobalSCAPE, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) For the Six Months Ended June 30, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Bad debt expense 75 Depreciation and amortization Stock-based compensation Deferred taxes 81 Excess tax deficiency from share-based compensation 27 Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses ) 15 Income tax receivable and payable ) ) Other assets 51 ) Accounts payable Accrued expenses ) Deferred revenue Other long-term liabilities (2
